Sears-Collins, Justice.
The evidence showed that Aubrey Tremel Frye chased down Andre Farrar and then shot and killed him with a handgun in retaliation for the victim having stolen drugs from Frye. Frye was convicted of malice murder, and sentenced to life imprisonment. We affirm.1
1. Considered in the light most favorable to the verdict, we hold that the evidence of appellant’s guilt of malice murder was sufficient to satisfy the standard of Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. As regards Frye’s contention of ineffective assistance of counsel, our review of the motion for new trial hearing shows that Frye did not satisfy the standards for establishing a claim of ineffective assistance of counsel. See Strickland v. Washington, 466 U. S. 668 (104 SC 2052, 80 LE2d 674) (1984); Peavy v. State, 262 Ga. 782 (2) (425 SE2d 654) (1993).
3. Frye’s enumerations of error regarding instructions given the jury have not been preserved for appeal. See Anderson v. State, 262 Ga. 331 (2) (418 SE2d 39) (1992).

Judgment affirmed.


All the Justices concur.

*714Decided January 10, 1994.
Elizabeth Lane, for appellant.
Willis B. Sparks III, District Attorney, Thomas J. Matthews, Assistant District Attorney, Michael J. Bowers, Attorney General, Paige M. Reese, Staff Attorney, for appellee.

 The homicide occurred on June 26, 1992. Frye was indicted on October 22, 1992. He was convicted by a jury on December 9,1992, and sentenced on that date. Frye filed a motion for new trial on December 18, 1992. The court reporter certified the trial transcript on February 18, 1993. The trial court denied Frye’s motion for new trial on April 9, 1993, and Frye filed his notice of appeal on May 7, 1993. The appeal was docketed in this Court on May 20, 1993, and was submitted for decision without oral argument on July 2, 1993.